Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-13 and 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2021.
Applicants request rejoinder of claims 10-13,18-21 however these claims are not eligible for rejoinder as they are direct to an article made from the claimed composition which is sintered and the binder removed. Claims 10-13 and 18-21 cannot include all the limitations of Group I because the article is no longer a powder and the binder is no longer present.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Withdrawal of Allowable Subject Matter
The indicated allowability of claims 1 and 5 are withdrawn in view of the newly discovered reference(s) to JP05095994.  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 5 includes the limitation “powder further includes one selected from the group consisting of MgO, CaF2, P2O5, B2O3 and a combination” however the claim also requires 6-20 wt% P2O5 and therefore cannot be optional in the Markush group.
Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1,2,5-8,14-16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 05095994.
	The Japanese document teaches a composition including SiO2 and CaO. Example 1 in the table includes 34 wt% SiO2 and 44.7 wt% CaO. The composition includes the powder, binder and solvent [0020] of machine translation.
	With respect to claim 2 , example 1 includes 4.6wt% MgO. 
	With respect to clam 5, example 1 includes 16.2 wt% P2O5.

	With respect to claims 7 and 15 the binder may be polyvinylbutral [0020].
	With respect to claims 8 and 16, the solvent may be alcohol [0020].
	The intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.  Please note that when applicant claims a composition in terms of function and the composition of the prior art appears to be the same, the Examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection (MPEP 2112). 
 
Claims 1, 5, 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 05095994 in view of Hanawa et al (20180118610) or Kodas et al (20030175411).
The JP document teaches a composition including powder and binder solution described above. The JP document does not specifically teach cellulose binder however various binders may be used.
Kodas et al teach a composition for deposition of inorganic powders where a solvent and ethyl cellulose may be used [0459].
Hanawa et al teach a binder solution of methyl cellulose and water may be used for inorganic powders [Table 5].
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a cellulose binder in the powder composition of JP 05095994 because both Kodas and Hanawa teach cellulose binder solution are known binders for inorganic powders.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368. The examiner can normally be reached 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

Keg
03/22/2022